Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 1 of 19 PageID: 2714



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

         Chambers of                                                 Martin Luther King, Jr. Federal Bldg.
   Joseph A. Dickson                                                         & U.S. Courthouse
 United States Magistrate Judge                                              50 Walnut Street
                                                                        Newark, New Jersey 07102
                                                                              (973-645-2580)
                                         LETTER ORDER

                                            July 14, 2020

  To all counsel of record via ECF

  Re:       In re: Allergan BIOCELL Textured Breast Implant Products Liability Litig.
            Action No.: 19-MD-2921 (BRM) (JAD)

  Counsel:

            This will address Plaintiffs’ January 4, 2020 “Emergency Motion to Limit

  Communications With Class Members and their Physicians, Void Releases Signed by Class

  Members, and Issue Corrective Notice” (the “Emergency Motion”).              (ECF No. 5).            The

  undersigned conducted oral argument on Plaintiffs’ Emergency Motion on April 29, 2020. For

  the reasons stated below, and for good cause shown, Plaintiffs’ Emergency Motion is

  GRANTED IN PART AND DENIED IN PART.

            I.       RELEVANT PROCEDURAL HISTORY

            This litigation, which concerns the alleged health risks associated with Defendants’

  (collectively “Allergan”) now-recalled BIOCELL products (a line of textured breast implants

  and tissue expanders), began as a series of actions filed in judicial districts throughout the

  country. By Order dated December 18, 2019, the United States Judicial Panel on Multidistrict

  Litigation transferred several of those matters to the District of New Jersey, thereby creating

  Multi-District Litigation No. 2921. (ECF No. 1). The Panel has continued to transfer cases since
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 2 of 19 PageID: 2715



  that time, and Plaintiffs have directly filed others, such that this multi-district litigation currently

  consists of more than 120 member cases.

          On January 4, 2020, a group that identified themselves as the “Sloan Plaintiffs”1 filed

  their Emergency Motion, seeking Court intervention in connection with Allergan’s alleged

  efforts to obtain warranty-related releases from putative class members who had their textured

  breast implants removed. (See generally Emergency Motion, ECF No. 5).2 Plaintiffs argued that

  Allergan procured releases under two distinct warranty programs,3 but failed to provide patients

  or their surgeons with sufficient information regarding this litigation or the rights those patients

  would be giving up if they took advantage of the programs (e.g., that participation required a

  release of claims, including patients’ rights to participate in this litigation, the potential added

  benefits of pursuing litigation versus obtaining warranty coverage, etc.). (Pl. Br. at 3-7, ECF No.

  5-1).

          Plaintiffs sought multiple forms of relief, including an order: (1) prohibiting Allergan

  from communicating with putative class members and/or their surgeons “with respect to any

  request for a release that arises out of the subject matter of this litigation and/or any agreement

  that waives a class member’s right to recovery in this litigation”; (Pl. Br. at 1, ECF No. 5-1); (2)



  1
    The “Sloan Plaintiffs” take their name from Angela Sloan, a named plaintiff in a case
  previously pending in the United States District Court for the Southern District of Iowa.
  (Emergency Motion at 1-2, ECF No. 5). The rest of the Sloan Plaintiffs are named plaintiffs in
  actions previously pending in the United States District Courts for the Eastern District of
  Michigan or the Eastern District of Pennsylvania. (Id.). It appears that the Sloan Plaintiffs chose
  their name based on the fact that, of three cases in question, Ms. Sloan filed her action first.
  Each of the Sloan Plaintiffs’ individual actions has been transferred to the District of New Jersey
  and incorporated into this multi-district litigation. (See Civil Action Nos. 19-22124, 20-223, and
  20-1972).
  2
    Though only the Sloan Plaintiffs initially filed the Emergency Motion, it appears that Plaintiffs,
  generally, have since joined in that application.
  3
    As discussed in Section II(a) below, the record now reflects that only one of those warranty
  programs, the ConfidencePlus Warranty, requires patients to provide Allergan with a release.
                                                     2
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 3 of 19 PageID: 2716



  precluding Allergan from using any such releases going forward; (id. at 1-2); (3) requiring

  Allergan to provide Plaintiffs with the names and addresses of any putative class members who

  had initiated a warranty claim, provided a release, “and/or has been contacted concerning this

  action”; (id. at 2); and (4) permitting Plaintiffs’ counsel “to distribute a Court-approved

  Corrective Notice to all putative class members.” (Id.). By letter dated January 23, 2020,

  Allergan challenged several of the factual contentions Plaintiffs had made in their Emergency

  Motion.4

         After carefully considering Plaintiffs’ application and Allergan’s initial, fact-based

  response, this Court determined that “a more fulsome record [was] necessary for the parties to

  properly brief and for the Court to resolve the Emergency Motion.” (Jan. 27, 2020 Order at 1,

  ECF No. 35). Therefore, by Letter Order dated January 27, 2020, this Court administratively

  terminated the Emergency Motion and directed the parties to engage in “limited, expedited

  discovery” intended to clarify the facts at issue.     (See generally id.).   By informal letter

  application dated January 29, 2020, Allergan sought reconsideration of the Court’s January 27,

  2020 Letter Order, arguing that Plaintiffs’ Emergency Motion was legally doomed to fail and

  citing various practical concerns regarding the Court-Ordered discovery. (See generally Def. Jan

  29, 2020 Letter, ECF No. 40). Allergan also sought a stay of the discovery requirements until

  after it had formally opposed the defunct Emergency Motion. (Id. at 1). By Order dated January

  31, 2020, the Court stayed that discovery, and directed Plaintiffs to respond to Allergan’s

  informal request for reconsideration. (ECF No. 44). Plaintiffs opposed Allergan’s request by

  letter dated February 4, 2020. (Pl. Feb. 4, 2020 Letter, ECF No. 45).




  4
     Allergan submitted the January 23, 2020 letter directly to chambers via e-mail, rather than
  filing it on the docket for this matter. The letter, therefore, has no “ECF” citation.
                                                  3
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 4 of 19 PageID: 2717



            On February 10, 2020, the Hon. Brian R. Martinotti, U.S.D.J., along with the

  undersigned, conducted a case management conference in this matter, at which time the Court

  addressed the posture of the Emergency Motion, among other things. On the same date, Judge

  Martinotti issued Case Management Order No. 3, in which His Honor required, in pertinent part,

  that Allergan file a formal response to Plaintiffs’ Emergency Motion within eight days. (Case

  Management Order # 3 at 2, ECF No. 56). Allergan did so, filing its formal opposition on

  February 18, 2020. (ECF No. 57).

            Though somewhat delayed by the intervening COVID-19 pandemic and practical

  constraints related thereto, the Court ultimately scheduled an oral argument on Plaintiffs’

  Emergency Motion for April 29, 2020. On the eve of that conference, Plaintiffs submitted a

  supplemental letter and exhibit containing new factual information. (Pl. Apr. 28, 2020 Letter).5

  During oral argument, which the Court conducted by Zoom video conference, both parties

  represented that they believed the Court could resolve the Emergency Motion without the need

  for any additional fact discovery or supplementation. (Tr. of Apr. 28 Hr’g at 19:3-20:4; 27:8-

  28:14).     The parties thereafter submitted additional letter briefing.       (ECF Nos. 101, 103).

  Plaintiffs’ application is now fully briefed and ripe for resolution.

            II.     DISCUSSION

                    a.     Procedural Posture

            As an initial matter, the Court must briefly address and clarify the unusual procedural

  posture of Plaintiffs’ Emergency Motion. As noted in Section I above, the Court resolved that

  motion after reviewing Plaintiffs’ application and Allergan’s initial response, but before Allergan

  had occasion to submit a formal opposition. Allergan then requested that the Court reconsider



  5
      Plaintiffs e-mailed that letter directly to chambers, so it does not have an “ECF” citation.
                                                      4
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 5 of 19 PageID: 2718



  that decision, before ultimately filing its opposition to Plaintiffs’ then-defunct Emergency

  Motion.

         Considering that the Court initially ruled on the Emergency Motion before Allergan’s

  time to submit an opposition had run, it would be unfair to utilize the stringent standards

  applicable on motions for reconsideration. The Court will, therefore, VACATE its January 27,

  2020 Order, reinstate Plaintiffs’ Emergency Motion, and resolve it based on the record that the

  parties have developed to date.

                 b.      The Warranty Programs at Issue

                       i.        ConfidencePlus Warranty

         The first of Allergan’s two relevant warranty programs, the ConfidencePlus warranty,

  provides coverage for patients who have received certain medical diagnoses, including breast-

  implant-associated anaplastic large cell lymphoma (“BIA-ALCL”), capsular contracture, late

  seroma, and deflation. (Cert. of Timothy I. Duffy, Esq. (“Duffy Cert.”), Ex. D at 3, ECF No. 57-

  5). It offers various benefits depending on the medical condition at issue, including implant

  replacement and reimbursement of certain out-of-pocket expenses (including up to $1,000 for

  diagnostic testing for BIA-ALCL when that condition is suspected). (Id. at 2-3). Allergan has

  conditioned its provision of benefits under the ConfidencePlus Warranty on certain prerequisites,

  including the patient’s execution of a general release. (Id at 3). The specific language of the

  release provides that the patient “do[es] hereby release and forever discharge Allergan, Inc. and

  any related persons and entities . . . from all claims arising out of the use of [the textured breast

  implant products at issue in this case].” (Duffy Cert. Ex. E at 3, ECF No. 57-6).

         To initiate a claim under the ConfidencePlus Warranty, a “surgeon must contact the

  Allergan Product Surveillance team prior to surgery . . . and provide the appropriate



                                                   5
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 6 of 19 PageID: 2719



  documentation.” (Duffy Cert. Ex. D at 3, ECF No. 57-5). Post-surgery, the surgeon must return

  the explanted products and other documentation, including the patient’s general release, to

  complete the process. (Id.).

                      ii.        BIOCELL Replacement Warranty

         Following its voluntary recall of BIOCELL products from the global market, Allergan

  created the BIOCELL Replacement Warranty Program (“Replacement Warranty”).                (Duffy

  Cert., Ex. B at 1, ECF No. 57-3; Ex. C at 1, ECF No. 57-4). Under the Replacement Warranty,

  if, after consultation with her surgeon, a patient chooses to remove her textured breast implants

  or tissue expanders, Allergan will provide that patient with new, smooth products at no cost.

  (Duffy Cert. Ex. B at 1-2, ECF No. 57-3). The Replacement Warranty does not, however,

  provide any reimbursement or other financial assistance for surgical costs. (Id. at 4). Moreover,

  unlike the ConfidencePlus Warranty, the Replacement Warranty provides coverage for

  asymptomatic patients. (Id. at 2-3). Based on the brochure for the Replacement Warranty and

  other relevant materials in the record, however, it does not appear that the Replacement Warranty

  is limited to asymptomatic patients. (See generally Duffy Cert., Exs. B, C).

         As with the ConfidencePlus Warranty, a surgeon must initiate the claim process for the

  Replacement Warranty in advance of the explantation procedure. (Duffy Cert. Ex. B at 4, ECF

  No. 57-3; Ex. C at 2, ECF No. 57-4). Specifically, after the surgeon contacts Allergan:

                 Allergan Product Surveillance will request information about the
                 devices being replaced and devices being requested. Allergan
                 Product Surveillance will also provide a BIOCELL® Replacement
                 Warranty program informed consent document for the patient to
                 acknowledge that she has reviewed her options with [the surgeon],
                 and has accepted the product conditions. Upon receipt of the
                 signed consent document, replacement devices will be shipped to
                 the specified address, or credited to the account if new products are
                 used from your consignment.



                                                  6
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 7 of 19 PageID: 2720



  (Duffy Cert. Ex B at 4, ECF No. 57-3). The record reflects that nothing in the informational

  materials Allergan provided to surgeons and/or their patients suggests that patients must sign

  releases to obtain coverage under the Replacement Warranty. (See generally Duffy Cert. Exs. B,

  ECF No. 57-3; Ex. C, ECF No. 57-4). Moreover, while the “informed consent” document that

  patients must sign in order to obtain coverage is labeled: “BIOCELL® Replacement Warranty

  Informed Consent and Release,” that document does not actually require patients to release any

  legal rights vis-à-vis the BIOCELL products. (Duffy Cert. Ex. F at 2-3, ECF No. 57-7). It

  simply authorizes the patient’s surgeon and Allergan to exchange the patient’s protected health

  information. (Id.).

                 c.      The Parties’ Arguments

         The parties appear to agree that, to the extent the Court takes action with regard to

  Allergan’s communications with putative class members, it would do so pursuant to Federal Rule

  of Civil Procedure 23(d). (Pl. Br. at 13-14, ECF No. 5-1; Def. Br. at 15, n. 11, ECF No. 57).

  The parties’ dispute focuses on three main points: (1) whether Plaintiffs have standing to seek

  relief with regard to patient releases; (2) whether the Court may lawfully restrict Allergan’s

  speech in accordance with the First Amendment; and (3) (assuming that the Court may restrict

  Allergan’s speech) whether the relief Plaintiffs have proposed would be appropriate under the

  circumstances of this case. The Court will address each in turn.

                        i.      Plaintiffs Have Standing to Bring Their Emergency Motion

         The Court must first determine whether any Plaintiff has standing to seek relief with

  regard to Allergan’s warranty-related interactions with class members (or putative class

  members). Allergan contends that they do not, arguing that “Plaintiffs proffer no evidence that

  even one of the more than 100 named Plaintiffs – or any putative class member – ever signed a



                                                  7
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 8 of 19 PageID: 2721



  release of claims, let alone one “extracted” or “coerced” by Allergan.” (Def. Br. at 8, ECF No.

  57). Citing the Supreme Court’s decision in Spokeo, Inc. v. Robins, -- U.S. --, 136 S. Ct. 1540

  (2016), Allergan argues that the injuries Plaintiffs complain of are hypothetical and, therefore,

  not suitable for judicial consideration. (Id. at 7-9).

         Plaintiffs, however, have proffered information that Amber Ferrell-Steele, a named

  plaintiff in this litigation, did, in fact, sign a release that Allergan sent to her surgeon. (Tr. of

  Apr. 29, 2020 Hr’g at 13:17-15:2). The record also reflects that Allergan sent the challenged

  release to a putative class member: Cinthia Koby Czerwinski (through her surgeon as an

  intermediary). (Decl. of Cinthia Koby Czerwinski (“Czerwinski Decl.”) ¶¶ 5-9, ECF No. 7).

  The Court finds that these examples create sufficient standing such that it may consider the

  merits of Plaintiffs’ Emergency Motion.

                       ii.       Plaintiffs Have Established a Basis For Limiting
                                 Allergan’s Communications With Potential Class Members

                                 A.       Legal Standard

         Federal Rule of Civil Procedure 23(d) governs the Court’s authority to manage class

  action litigation pending before it. It provides, in pertinent part, that a court “may issue orders

  that . . . determine the course of proceedings . . . impose conditions on the representative parties

  . . . or . . . deal with similar procedural matters.” Fed. R. Civ. P. 23(d). That supervisory

  authority extends to communications between parties and putative class members.                In re

  Currency Conversion Fee Antitrust Litig., 361 F. Supp. 2d 237, 252 (S.D.N.Y. 2005). “Rule 23

  specifically empowers district courts to issue orders to prevent abuse of the class action process.

  This power furthers the Federal Rules’ dual policy of protecting the interests of absent class

  members while fostering the fair and efficient resolution of numerous claims involving common

  issues.” In re Sch. Asbestos Litig., 842 F.2d 671, 680 (3d Cir. 1988). Considering the breadth


                                                     8
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 9 of 19 PageID: 2722



  and import of Rule 23, the Supreme Court has observed: “[b]ecause of the potential for abuse, a

  district court has both the duty and the broad authority to exercise control over a class action and

  to enter appropriate orders governing the conduct of counsel and parties.” Gulf Oil Co. v.

  Bernard, 452 U.S. 89, 100, 101 S. Ct. 2193, 2200, 68 L.Ed.2d 693, 703 (1981). The Supreme

  Court cautioned, however, that “this discretion is not unlimited, and indeed is bonded by the

  relevant provisions of the Federal Rules.” Id.

         One particularly sensitive subject area concerns requests to limit a party’s allegedly

  misleading or abusive communications with putative class members.               On the one hand,

  “[m]isleading communications to class members concerning the litigation pose a serious threat to

  the fairness of the litigation process, the adequacy of representation and the administration of

  justice generally.” In re Sch. Asbestos Litig., 842 F.2d at 680 (citing Gulf Oil, 452 U.S. at 101 n.

  12). On the other, “[o]rders regulating communications between litigants . . . pose a grave threat

  to first amendment freedom of speech. Accordingly, a district court's discretion to issue such

  orders must be exercised within the bounds of the first amendment and the Federal Rules.” Id.

  (citing Gulf Oil, 452 U.S. at 101-02). In Gulf Oil, the Supreme Court created a standard to

  balance these concerns.     To the extent a court is considering entering an order “limiting

  communications between parties and potential class members,” it must ensure that any such

  order is “based on a clear record and specific findings that reflect a weighing of the need for a

  limitation and the potential interference with the rights of the parties.” Gulf Oil, 452 U.S. at 100.

  “Only such a determination can ensure that the court is furthering, rather than hindering, the

  policies embodied in the Federal Rules of Civil Procedure, especially Rule 23.” Id. A court

  need not find that a challenged communication has caused actual harm, however, as Rule 23 also

  “authorizes the imposition of a restricting order to guard against the ‘likelihood of serious



                                                   9
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 10 of 19 PageID: 2723



  abuses.’” In re Sch. Asbestos Litig., 842 F.2d at 683 (quoting Gulf Oil, 452 U.S. at 104)

  (emphasis in original).

                                B.      Gulf Oil Analysis

         While Plaintiffs originally challenged Allergan’s use of both the Replacement Warranty

  and ConfidencePlus Warranty, (see generally, Pl. Br., ECF No. 5-1), the parties have come to

  focus their arguments exclusively on the ConfidencePlus Warranty as the motion record has

  developed. As noted above, only the ConfidencePlus Warranty conditions benefits on a patient’s

  execution of a release. The Replacement Warranty does not, meaning that its continued use

  would have no impact on any putative class members’ rights in this litigation. If, for instance, an

  asymptomatic patient has her BIOCELL textured breast implants replaced under that program,

  and later develops BIA-ALCL, she may still sue Allergan. Allergan has explicitly acknowledged

  this. (Tr. of April 29, 2020 Hr’g at 5:14-7:3). Plaintiffs have not suggested how the Replacement

  Warranty is otherwise misleading or abusive. Therefore, even if Plaintiffs were still pursuing

  relief with regard to the Replacement Warranty, the Court finds that such relief would not be

  appropriate under Gulf Oil. The Court will therefore focus its analysis on Plaintiffs’ primary

  target: the release requirement in Allergan’s ConfidencePlus Warranty.

         Plaintiffs challenge Allergan’s practice of procuring releases from putative class

  members in exchange for benefits under its ConfidencePlus Warranty program.               Plaintiffs

  contend, for instance, that “[i]n connection with the release, [Allergan] has failed to advise class

  members of their rights, the existence of these lawsuits, or the fact that women are releasing their

  right to seek recovery from [Allergan] if they develop BIA-ALCL as a result of the Recalled

  BIOCELL Implants.” (Pl. Br., at 15-15, ECF No. 5-1). In support of their argument, Plaintiffs




                                                  10
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 11 of 19 PageID: 2724



  have presented the accounts of Cinthia Koby Czerwinski and Amber Ferrell-Steele, a putative

  class member and named plaintiff, respectively.6

         The first patient, putative class member Cinthia Koby Czerwinski, represents that she

  learned of the BIOCELL recall in September 2019 and had her BIOCELL breast implants

  removed the same month. (Czerwinski Decl. ¶¶ 5-6, ECF No. 7). Mr. Czerwinski states that her

  surgeon thereafter sent her a “Product Claim Form and ConfidencePlus® Warranty Release”

  document, along with instructions for her to complete and return that form within 24 hours in

  order to receive warranty benefits. (Id. ¶¶ 6-9, Ex. A). Ms. Czerwinski attached an unsigned

  copy of that form, which contains the release provision discussed in Section II(a)(i) above, as an

  exhibit to her Declaration. (Id. at Ex. A). Ms. Czerwinski represents that Allergan: (1) never

  informed her of the BIOCELL recall; (2) never communicated with her directly regarding the

  claim form; (3) never advised her of any pending class action litigation related to the BIOCELL

  recall; (4) never advised her that her recalled breast implants put her at an increased risk of

  developing BIA-ALCL; and (5) did not advise her (before she received the release document

  itself) that filing a claim under Allergan’s warranty program would require her to relinquish her

  legal rights regarding the BIOCELL implants. (Id. ¶¶ 4, 10-14).




  6
    Plaintiffs have also described the experiences of a third patient: Debbie Andrews. (See
  generally Decl. of Debbie Andrews ECF No. 8). Ms. Andrews had her breast implants removed
  after hearing of the BIOCELL recall, and contacted Allergan several times after learning,
  through social media, that “Allergan was providing financial compensation to women with
  recalled implants.” (Id. ¶¶ 4-6). Ms. Andrews contends that Allergan provided her with
  incomplete information during those communications, and ultimately advised that she must go
  through her surgeon to initiate a warranty claim. (Id. ¶¶ 7-13). She did so, and Allergan
  provided her surgeon with an application for coverage under the Replacement Warranty. (Id. ¶
  12, Ex. A). Allergan did not present her with an application concerning the ConfidencePlus
  Warranty, let alone the release related to that program. (See generally id.). The Court therefore
  finds that Ms. Andrews’ account is not probative of the release issue.
                                                 11
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 12 of 19 PageID: 2725



         Allergan has not addressed the substance of Ms. Czerwinski’s representations, arguing

  instead that: (1) she lacks standing because she declined to sign the release; and (2) Allergan

  could not have engaged in misleading or abusive communications with Ms. Czerwinski, because

  it solicited the release through her surgeon. (Def. Br. at 8-9, 17, ECF No. 57). Allergan’s

  standing argument is misplaced. Ms. Czerwinski is not seeking relief here. She is a fact witness

  who has submitted a declaration describing her interactions with Allergan. Fact witnesses

  require personal knowledge, not legal standing. Nor is the Court swayed by Allergan’s “straw

  man” argument. Allergan cannot inoculate its communications by transmitting them to patients

  through a third-party that Allergan itself requires as part of the warranty process.        The

  communication in question here –the ConfidencePlus release – is Allergan’s. Allergan controls

  every aspect of that document: its content, its timing, its applicability, and its conveyance.

  When it sends the release to patients through its chosen method of conveyance, it has

  communicated with those patients.

         Plaintiffs also presented the case of Amber Ferrell-Steele, one of the Sloan Plaintiffs.

  Plaintiffs represent that Ms. Ferrell-Steele is an asymptomatic woman who had her breast

  implants removed based solely on her fear of developing BIA-ALCL. (Tr. of Apr. 28, 2020 Hr’g

  at 15:6-8). By letter dated April 28, 2020, Plaintiffs submitted a “Product Claim Form and

  ConfidencePlus® Premier Warranty Release” form, which Ms. Ferrell-Steele had executed. In

  response to Plaintiffs’ arguments regarding Ms. Ferrell-Steele, Allergan’s counsel represented

  that Ms. Ferrell-Steele’s “physician reported to Allergan that her patient experienced a rupture

  and intended to have her implants removed because of the rupture.” (Def. May 6, 2020 Letter at

  1, ECF No. 101). Plaintiffs thereafter submitted a letter stating: “Plaintiff’s medical records

  reflect that she chose to have the recalled implants removed based on [fear of BIA-ALCL]. It



                                                12
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 13 of 19 PageID: 2726



  was not until the surgery was performed that her physician discovered one of the implants had

  ruptured.” (Pl. May 6, 2020 Letter at 1, ECF No. 103). Of course, it is not possible for both of

  these explanations to be true. Perhaps Plaintiff Ferrell-Steele’s surgeon submitted a claim under

  the ConfidencePlus Warranty program after discovering the rupture. Alternatively, perhaps

  Allergan placed Ms. Ferrell-Steele into the claim process upon learning of the rupture. It does

  not impact the Court’s analysis at this point. What matters is that Ms. Ferrell-Steele had her

  BIOCELL breast implants removed, post-recall, and Allergan conveyed the ConfidencePlus

  release to Ms. Ferrell-Steele for her review and execution.

         In addition to its arguments attacking the sufficiency of Plaintiffs’ proffers regarding Ms.

  Czerwinski and Ms. Ferrell-Steele, Allergan has also made global arguments in defense of its

  ConfidencePlus Warranty. Allergan essentially contends that Plaintiffs’ concerns about the

  warranty programs are factually baseless, because: (1) while the ConfidencePlus Warranty

  requires patients to sign a release, asymptomatic women are not eligible for coverage under that

  program; and (2) the release requirement is explicit in the relevant paperwork for the

  ConfidencePlus Warranty. (Def. Br. at 13-14, ECF No. 57; Tr. of Apr. 28, 2020 Hr’g at 9:21-

  10:14; 25:2-26:7). Thus, because asymptomatic women who choose to have their BIOCELL

  products removed due to a fear of developing BIA-ALCL would never have occasion to sign a

  release (i.e., because only the Replacement Warranty would apply to them), the ConfidencePlus

  Warranty’s release provision cannot possibly mislead or otherwise impact that group of

  plaintiffs. As for patients who decide to remove their breast implants after being diagnosed with

  a medical condition, Allergan contends that the ConfidencePlus Warranty’s release requirement

  is clear on its face, and thus creates no potential for confusion or abuse. In the context of this

  case, and based on the record developed to date, this Court disagrees on both points.



                                                  13
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 14 of 19 PageID: 2727



         The Court will first address Allergan’s contention that asymptomatic women, such as the

  Sloan Plaintiffs, are “not eligible” to submit a claim under the ConfidencePlus Warranty program

  and, as such, could never be put in a position to sign a release of their legal claims. (Tr. of April

  29, 2020 Hr’g at 10:6-14; 22:13-23:9). That should be true, based on Allergan’s representations

  regarding how the ConfidencePlus Warranty program works.              (See Section II(b)(i), supra)

  (reflecting that a surgeon must contact Allergan before explantation to arrange for coverage

  under the ConfidencePlus Warranty). And yet, the record on this motion, developed prior to any

  discovery, reflects that it has happened to at least one named plaintiff and one putative class

  member.7 As discussed above, both Cinthia Koby Czerwinski and Ms. Amber Ferrell-Steele

  represent that they elected to have their breast implants removed after learning of the BIOCELL

  recall despite being asymptomatic, and Allergan, through the patients’ surgeons, presented both

  with a ConfidencePlus release to sign post-surgery. (Czerwinski Decl. ¶¶ 5-9, ECF No. 7; Tr. of

  Apr. 28, 2020 Hr’g at 15:6-8; Pl. May 6, 2020 Letter at 1, ECF No. 103). The Court therefore

  finds that, to the extent the ConfidencePlus Warranty program’s release requirement constitutes a

  misleading or abusive communication, it would present a risk to both asymptomatic women, as

  well as those with medical issues.

         The Court next turns to the ConfidencePlus Warranty release itself, and examines its

  potential to mislead, coerce, or otherwise harm putative class members. Allergan urges the

  Court to consider the propriety of the release in a vacuum, focusing solely on the words

  contained therein. (See, e.g., Tr. of April 29, 2020 Hr’g at 25:2-17) (referring to the release



  7
   During oral argument, Plaintiffs’ counsel represented that Plaintiffs are “aware of more than a
  dozen women who have signed [the ConfidencePlus] release]”. (Id. at 23:11-12). It is unclear,
  however, if those women (or their surgeons) commenced a claim under the ConfidencePlus
  Warranty in connection with a medical condition, or if the patients had their breast implants
  removed due solely to a fear of developing BIA-ALCL.
                                                   14
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 15 of 19 PageID: 2728



  provision as “absolutely complete and comprehensive and appropriate”). But the pertinent

  consideration is not whether the release would be enforceable under principles of contract law.

  Rather, the Court must focus on the communication as a whole, including the circumstances of

  its conveyance, to properly evaluate its potential to mislead or coerce, as well as its potential

  impact on this litigation.

         The Court begins with the fact that each of the women who receive the proposed release

  from Allergan will have had a surgical procedure to address BIOCELL breast implants that have

  been recalled due to their link to BIA-ALCL. Some, such as Cinthia Koby Czerwinski, will have

  removed their breast implants due to fear of developing the disease, while others may have

  actually been diagnosed with BIA-ALCL. All are likely under intense stress. Their surgeons,

  medical professionals to whom these women have previously entrusted their very lives, later

  provide the patients with the ConfidencePlus Warranty claim documentation at Allergan’s

  direction, with instructions to sign and return the release in order to obtain some remuneration

  from the company. (See Czerwinski Decl. ¶¶ 6-7, ECF No. 7) (noting that her surgeon advised

  that she “needed to return the form to [her] surgeon’s office within 24 hours in order to be

  eligible for the warranty benefits.”). The Court finds that the context, timing, and method of

  conveying the release all contribute to a serious risk of coercion and abuse.

         The Court next considers the content of the release. As Allergan points out, the release

  appears to be, on its face, a typical, broad release of all present and future claims related to the

  BIOCELL products. (Duffy Cert. Ex. E at 3, ECF No. 57-6). The language it includes seems

  noncontroversial. It is the critical information that Allergan omits that makes it problematic.

  Allergan’s supposedly “complete and comprehensive” release language merely indicates that

  Allergan may compensate patients for “breast implant replacement surgery expenses of up to the



                                                  15
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 16 of 19 PageID: 2729



  amount of $7,500.00” in exchange for that all-encompassing release. (Duffy Cert. Ex. E at 3,

  ECF No. 57-6). The release makes no mention of: (1) the fact that the patient’s breast implants

  have been recalled due to their link to BIA-ALCL, a rare form of cancer; (2) the fact that the

  patient may develop BIA-ALCL at a later date, becoming burdened with the health effects and

  expenses associated with that condition; or (3) the fact that signing the release may extinguish

  the patient’s legal rights concerning any BIA-ALCL-related injuries. (Duffy Cert. Ex. E at 3,

  ECF No. 57-6). Equally problematic is the fact that Allergan makes no mention of the massive

  pieces of litigation, including this multi-district litigation, that it is actively litigating regarding

  the recalled BIOCELL products and their alleged link to BIA-ALCL, let alone that signing the

  release may preclude the patients from participating in those cases. (Id.). Nor does the release

  indicate that patients have an opportunity to discuss the release with an attorney. Indeed, the

  quick turnaround (i.e., Ms. Czerwinski was instructed to return her signed release within 24

  hours) seems designed to forestall careful consideration.

         Allergan has repeatedly argued that the ConfidencePlus Warranty has “been in place for

  more than 20 years,” (Tr. of April 29, 2020 Hr’g at 3:6-7; 4:16), as if the program’s longevity

  insulates it from scrutiny. Regardless of its history, Allergan is now using the ConfidencePlus

  Warranty to obtain releases from patients who are putative class members in a case pending

  before this Court. Those releases require patients to give up any potential recovery in this case,

  even if those patients have no idea that this case exists, or that it may ultimately provide them

  with a better result than that available under the ConfidencePlus Warranty. The Court finds that,

  in the context of this ongoing litigation, and in its current form, Allergan’s release impermissibly

  threatens to influence putative class members’ choice of remedies. In re Sch. Asbestos Litig.,

  842 F.2d at 683.



                                                    16
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 17 of 19 PageID: 2730



            Finally, the Court acknowledges that, in defense of its release, Allergan argues that the

  Court should preserve a patient’s right to choose warranty coverage over litigation. This Court

  agrees. In the context of this litigation, however, patients presented with that release are not

  provided with critical information necessary to make a meaningful choice. Considering the

  foregoing in its entirety, the Court finds that, in its current form, Allergan’s solicitation of

  releases from putative class members in exchange for coverage under the ConfidencePlus

  Warranty carries with it a sufficiently serious likelihood of abuse to justify a limited prior

  restraint on Allergan’s First Amendment Rights.

                           iii.   Form of Relief

            Having found that the circumstances of this case justify a prior restraint on Allergan’s

  First Amendment right to communicate with putative class members, the Court must attempt to

  fashion an appropriate remedy. In doing so, the Court is mindful that any such relief must be

  “carefully drawn” such that it “limits speech as little as possible, consistent with the rights of the

  parties under the circumstances.” Gulf Oil Co., 452 U.S. at 102; 101 S. Ct. at 2201; 68 L. Ed.2d

  at 704.

            As discussed above, Plaintiffs seek several forms of relief herein, including an order: (1)

  prohibiting Allergan from communicating with putative class members and/or their surgeons

  “with respect to any request for a release that arises out of the subject matter of this litigation

  and/or any agreement that waives a class member’s right to recovery in this litigation”; (Pl. Br. at

  1, ECF No. 5-1); (2) precluding Allergan from using any such releases going forward; (id. at 1-

  2); (3) requiring Allergan to provide Plaintiffs with the names and addresses of any putative class

  member who had initiated a warranty claim, provided a release “and/or has been contacted

  concerning this action”; (id. at 2); and (4) permitting Plaintiffs’ counsel “to distribute a Court-



                                                    17
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 18 of 19 PageID: 2731



  approved Corrective Notice to all putative class members.” (Id.). The Court finds that none of

  those remedies would be appropriate at this juncture.

          The Court is not seeking to forever prohibit Allergan from obtaining releases from

  putative class members. Indeed, Allergan is correct that some women may choose to accept

  warranty coverage and avoid litigation altogether.          The Court must permit them to do so.

  Instead, the Court’s objective is to even the informational playing field, so to speak, so that all

  patients have the information and time necessary to make an educated, meaningful choice about

  their legal rights. At a minimum, when providing the proposed release to patients, Allergan must

  explicitly advise them: (1) that the BIOCELL breast implant products have been recalled; (2)

  that litigation exists concerning issues related to that recall, and that the patient may be a putative

  class member in that litigation; (3) that by signing the release, the patient would be forfeiting any

  right to participate in that litigation or to share in any of the relief obtained therein; (4) the patient

  has at least a week to review the release and determine whether to sign it; and (5) the patient has

  the right to have an attorney review the release and advise the patient of her legal rights.

          Finally, the Court declines, at this juncture, to invalidate the releases Allergan has

  obtained to date. Any determination regarding the legal impact of those releases should be made

  on a case-by-case basis at a later date. The Court finds, however, that the patients who signed

  those releases must be provided information about their opportunity to challenge them. In order

  to permit them to make a meaningful choice in this regard, Allergan must provide them with the

  same information, described above, that it must provide to potential releasors. In addition,

  Allergan must advise them that they may make an application to invalidate the release at a later

  date.




                                                     18
Case 2:19-md-02921-BRM-JAD Document 144 Filed 07/14/20 Page 19 of 19 PageID: 2732



          III.   CONCLUSION

          Based on the foregoing, IT IS on this 14th day of July, 2020,

          ORDERED that the undersigned’s January 27, 2020 Order, (ECF No. 35), is hereby

  VACATED; and it is further

          ORDERED that Plaintiffs’ Emergency Motion, (ECF No. 5), is hereby reinstated; and it

  is further

          ORDERED that Plaintiffs’ Emergency Motion is GRANTED IN PART AND

  DENIED IN PART; and it is further

          ORDERED that the parties shall meet and confer regarding appropriate revisions to the

  ConfidencePlus Warranty release, as well as an appropriate notice to send to putative class

  members who have already signed a release. That release and supplemental notice must be

  consistent with the Court’s directives provided herein. On or before August 14, 2020, the

  parties shall present those proposed documents to the Court for its review.


                                                       SO ORDERED


                                                       s/ Joseph A. Dickson
                                                       JOSEPH A. DICKSON, U.S.M.J.

  cc:     Honorable Brian R. Martinotti, U.S.D.J.




                                                  19
